 1

 2

 3

 4

 5

 6

 7

 8                          IN THE UNITED STATES DISTRICT COURT

 9                       FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    SHARIDAN STILES, et al.,                         No. 2:14-CV-2234-KJM-DMC
12                       Plaintiffs,
13           v.                                        ORDER
14    WALMART, INC., et al.,
15                       Defendants.
16

17    AND RELATED COUNTER-ACTIONS
18

19                  Plaintiffs, who are proceeding with retained counsel, bring this civil action. On
20   March 18, 2020, the Chief District Judge issued General Order 612 in light of the COVID-19
21   virus outbreak. That order provides in relevant part:
22                          All of the court’s civil matters will be decided on the papers, or if
                    the assigned Judge believes a hearing is necessary, the hearing will be held
23                  by telephone or videoconference. This applies to all matters including
                    motion hearings, case management conferences, pretrial conferences, and
24                  settlement conferences.
25   ///
26   ///
27   ///
28   ///
                                                       1
 1                  Pursuant to General Order 612, the hearing set for April 15, 2020, before the

 2   undersigned in Redding, California, on plaintiffs’ motion for leave to file sur-replies is hereby

 3   vacated and plaintiffs’ motion is submitted on the papers. Opposition to plaintiffs’ motion is due

 4   by April 1, 2020. Plaintiffs’ reply is due by April 8, 2020. The Court will address plaintiffs’

 5   motion upon completion of briefing.

 6                  IT IS SO ORDERED.

 7

 8   Dated: March 23, 2020
                                                            ____________________________________
 9                                                          DENNIS M. COTA
10                                                          UNITED STATES MAGISTRATE JUDGE

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                        2
